MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                  FILED
this Memorandum Decision shall not be                              Dec 29 2016, 9:12 am
regarded as precedent or cited before any
                                                                        CLERK
court except for the purpose of establishing                        Indiana Supreme Court
                                                                       Court of Appeals
the defense of res judicata, collateral                                  and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Jennifer G. Schlegelmilch                               Gregory F. Zoeller
Anderson, Indiana                                       Attorney General of Indiana
                                                        Katherine Modesitt Cooper
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Ronald E. Harrod,                                       December 29, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        48A02-1604-CR-871
        v.                                              Appeal from the Madison Circuit
                                                        Court
State of Indiana,                                       The Honorable David A. Happe,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        48C04-1501-F4-142



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 48A02-1604-CR-871 | December 29, 2016     Page 1 of 8
[1]   Ron Harrod appeals his conviction for Level 4 Child Felony Molesting.1

      Harrod argues that the trial court erred by admitting impermissible vouching

      testimony into evidence and that there is insufficient evidence supporting his

      conviction. Finding no error, and sufficient evidence, we affirm.


                                                    Facts
[2]   In August 2014, seven-year-old E.T. spent the night at the home of her

      grandparents, Deborah and Ron Harrod, for the first time. E.T. was to sleep in

      a bed on the living room couch that Deborah had made up for her. When E.T.

      went to bed, Deborah tucked her in and watched television with her until she

      fell asleep. Deborah then went to sleep in the bedroom she shared with Harrod,

      who was already asleep in their bed. Around midnight, E.T. came into the

      bedroom and said that she was scared and wanted to sleep with her

      grandparents. E.T. went on Harrod’s side of the bed and laid down beside him,

      putting Harrod in the middle of the bed between her and Deborah.


[3]   At some point in the night, Harrod put his hand on E.T.’s stomach and then

      moved his hand down and rubbed her crotch. When Deborah moved, he

      yanked his hand away from E.T.’s body. Later in August, E.T. told her brother

      and then her mother about what had happened with Harrod. E.T.’s mother,

      her brother, and Deborah took her to the Anderson Police Department, where

      they spoke with an officer. On September 2, 2014, Detective Mark Brizendine




      1
          Ind. Code § 35-42-4-3.


      Court of Appeals of Indiana | Memorandum Decision 48A02-1604-CR-871 | December 29, 2016   Page 2 of 8
      was assigned to investigate the case, and on September 5, 2014, he interviewed

      E.T. On September 12, 2014, he interviewed Harrod. During the interview,

      Harrod said that he pushed on E.T.’s stomach, then said that he rubbed her

      stomach because she had said that her stomach hurt. Following the interview,

      Harrod called Detective Brizendine to tell him that he thought the dog was in

      the bed rubbing against E.T.


[4]   On January 30, 2015, the State charged Harrod with Level 4 felony child

      molesting. On February 23, 2015, the State added an habitual offender

      sentence enhancement. On March 2, 2016, a jury trial took place.


[5]   During the trial, the trial court ruled that Detective Brizendine, who is a

      certified forensic interviewer, could testify about the general behavior and

      mechanics of disclosure by child molest victims and the methods he uses to

      interview victims. The trial court stated that Detective Brizendine could not

      discuss the victim’s credibility or whether her behavior was consistent or

      inconsistent with a truthful disclosure because that would be inappropriate

      vouching for the victim.


[6]   Detective Brizendine testified that he is trained to speak with child victims in

      age-appropriate ways, to ask open-ended questions that are intended to avoid

      influencing the child victim being interviewed, and to get the child victim to

      respond with open-ended narratives. He also testified that disclosure is a

      process, and children go through different stages of the process, including

      denial, tentative disclosure, active disclosure, recantment, and confirmation.


      Court of Appeals of Indiana | Memorandum Decision 48A02-1604-CR-871 | December 29, 2016   Page 3 of 8
[7]   After testifying about this general information, the State directed Detective

      Brizendine to the present case. Detective Brizendine testified that he

      interviewed E.T. on September 5, 2014. The testimony proceeded as follows:


              Q: Okay. And did you get to talk to [E.T.] at the child advocacy
              center on the 5th of September?


              A: Yes, I did.


                                                      ***


              Q: Okay. During that interview, did she disclose to you?


              A: Yes.


              Q: And, based on that disclosure, what did you do next?


              A: Uh, I contacted the suspect and set up an interview with him.


              Q: Okay. And that interview process, uh, is the one about the
              protocol that you were talking earlier, correct?


              A: Right.


[8]   Tr. p. 464-65. Detective Brizendine then testified about his interview of

      Harrod. He testified that he asked Harrod whether he rubbed E.T.’s stomach

      because that is what E.T. said happened.


[9]   The jury found Harrod guilty as charged. Harrod admitted to being an habitual

      offender. On April 4, 2016, the trial court sentenced Harrod to twelve years of

      Court of Appeals of Indiana | Memorandum Decision 48A02-1604-CR-871 | December 29, 2016   Page 4 of 8
       incarceration for his felony conviction and enhanced it by twenty years for

       being an habitual offender, for a total of thirty-two years of incarceration.

       Harrod now appeals.


                                    Discussion and Decision
[10]   Harrod argues that Detective Brizendine’s testimony amounted to improper

       vouching and that there was insufficient evidence to sustain his conviction.


                         I. Detective Brizendine’s Testimony
[11]   Harrod argues that the trial court erred when it admitted Detective Brizendine’s

       testimony. A trial court has broad leeway in ruling on the admissibility of

       evidence and we will disturb its rulings only where the court erred in its ruling.

       Hoglund v. State, 962 N.E.2d 1230, 1237 (Ind. 2012). An error occurs when the

       trial court’s decision is clearly against the logic and effect of the facts and

       circumstances before it. Id. However, even if the trial court erroneously admits

       evidence, such error will be disregarded unless it affects the substantial rights of

       a party. Id. at 1238.


[12]   Indiana Evidence Rule 704(b) provides that “[w]itnesses may not testify to

       opinions concerning intent, guilt, or innocence in a criminal case; the truth or

       falsity of allegations; whether a witness has testified truthfully; or legal

       conclusions.” Testimony that consists of “some accrediting of the child witness

       in the form of opinions from parents, teachers, and others having adequate

       experience with the child, that the child is not prone to exaggerate or fantasize

       about sexual matters” is not admissible. Hoglund, 962 N.E.2d at 1237. “This
       Court of Appeals of Indiana | Memorandum Decision 48A02-1604-CR-871 | December 29, 2016   Page 5 of 8
       indirect vouching testimony is little different than testimony that the child

       witness is telling the truth,” and therefore is at odds with Evidence Rule 704(b).

       Id.


[13]   We are guided by Carter v. State, in which this Court found that the testimony of

       a forensic interviewer did not constitute impermissible vouching testimony. 31

       N.E.3d 17, 30 (Ind. Ct. App. 2015). Although the forensic interviewer in Carter

       had interviewed the child molest victim, her testimony was broad and

       generalized; she did not mention the child victim in her testimony or give a

       statement or opinion regarding the truth or falsity of the child’s allegations of

       molestation. Id. at 29. Her testimony “provided information to the jury beyond

       that commonly understood by laypersons.” Id. at 30.


[14]   Similarly, here, Detective Brizendine did not testify as to his opinion of E.T.’s

       truthfulness or credibility; he simply reported that he had interviewed her, and

       on the basis of her disclosure, scheduled an interview with Harrod. He did not

       testify about E.T.’s disclosure process or her emotional reaction. Although

       Harrod contends that Detective Brizendine’s testimony that he scheduled an

       interview with Harrod based on E.T.’s disclosure implied to the jury that he

       believed E.T. was truthful, the jury could have reasonably inferred from this

       testimony that Detective Brizendine was simply following standard

       investigative procedure by following up with a suspect, rather than implying

       that he believed E.T. Nor did Detective Brizendine’s testimony about his

       question to Harrod about whether Harrod rubbed E.T.’s stomach indicate that

       he believed E.T.; again, the jury could have reasonably inferred from this

       Court of Appeals of Indiana | Memorandum Decision 48A02-1604-CR-871 | December 29, 2016   Page 6 of 8
       testimony that Detective Brizendine was following investigative procedure by

       asking the suspect about the allegation against him. Accordingly, we find that

       Detective Brizendine’s testimony did not constitute impermissible vouching. 2



                             II. Sufficiency of the Evidence
[15]   Harrod argues that, without Detective Brizendine’s testimony, there is

       insufficient evidence to support his conviction. When reviewing a claim of

       insufficient evidence, we will consider only the evidence and reasonable

       inferences that support the conviction. Gray v. State, 957 N.E.2d 171, 174 (Ind.

       2011). We will affirm if, based on the evidence and inferences, a reasonable

       jury could have found the defendant guilty beyond a reasonable doubt. Bailey v.

       State, 907 N.E.2d 1003, 1005 (Ind. 2009). Circumstantial evidence alone is

       sufficient if inferences may reasonably be drawn that enable the factfinder to

       find the defendant guilty beyond a reasonable doubt. Pratt v. State, 744 N.E.2d

       434, 437 (Ind. 2001). To convict Harrod of Level 4 felony child molesting, the

       State was required to prove beyond a reasonable doubt that he was “[a] person

       who, with a child under fourteen (14) years of age, perform[ed] or submit[ted]

       to any fondling or touching, of either the child or the older person, with intent




       2
        In his brief, Harrod also asserts that Detective Brizendine’s testimony constituted impermissible vouching
       because it provided the framework for and was referenced in the State’s closing argument. We fail to see
       how a prosecutor’s closing argument could constitute vouching by a witness. Moreover, during closing
       argument, a prosecutor may fairly comment on the facts introduced at trial. See Cooper v. State, 854 N.E.2d
       831 (Ind. 2006).

       Court of Appeals of Indiana | Memorandum Decision 48A02-1604-CR-871 | December 29, 2016           Page 7 of 8
       to arouse or to satisfy the sexual desires of either the child or the older

       person . . . .” I.C. § 35-42-4-3.


[16]   Even without Detective Brizendine’s testimony about the fact that he had

       interviewed E.T., there was sufficient evidence to support his conviction. E.T.

       testified that Harrod’s “hand was like going down to my private part,” tr. p.

       321, and when asked to show what she meant by “private part,” she pointed at

       her genitalia. She also testified that he was rubbing his hand there, but yanked

       it away when Deborah moved in the bed. This testimony, alone, is sufficient to

       support his conviction. See Stewart v. State, 768 N.E.2d 433, 436 (“[T]he

       uncorroborated testimony of a child victim is sufficient to support a conviction

       for child molesting.”). The State also presented evidence from Deborah that

       she felt Harrod’s arm move up and down when they were in bed and from

       Detective Brizendine about Harrod’s conflicting statements. In sum, the jury

       had sufficient evidence to support the conviction.


[17]   The judgment of the trial court is affirmed.


       Mathias, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 48A02-1604-CR-871 | December 29, 2016   Page 8 of 8